Title: Abigail Adams to Lucy Ludwell Paradise, 6 September 1790
From: Adams, Abigail
To: Paradise, Lucy Ludwell


Dear Madam
[6 September 1790]
By mr Knox our old accquaintance who is appointed consul to dublin I embrace the opportunity of writing to you and acknowledging the Recept of your obliging Letters by col Trumble whom we were all very happy to welcome to his Native Land and who has acquired to Himself and his Country an immortal Fame by his great Genius and talants in painting the Mayor and corporation of this city have employd him to take two full Length portraits one of the President of the united States the other of their Govenour at a hundred Guineys each. the first he has finished to the intire Satisfaction of every Spectator. the Respectable Family from which mr Trumble is descended, his own most amiable Character and his intention of painting the great and important Scenes and principal Actors from the Life, in the late Revolution ought to ensure to him publick Patronage and I fatter myself he will meet with it before he returns to Europe. mr Jefferson whom you were so desirious of seeing return, is you know long e’er this time, our Secretary of State. he took leave of me last week to visit his Family in Virgina. the President and his Lady and Family sat of this day week for their seat at Mount Vernon. under the present administration our Government daily acquires strength and stability. the union is compleat by the late Adoption of the constitution by RhoadIsland. nothing hinders our being a very happy and prosperous people provided we have wisdom rightly to estimate our Blessings, and Hearts to improve them. I thought to have found you in America upon my return to this country and am sorry you could not make it convenient to you. I know very well by experience the strong attractions which England possesses, and Should prefer it to any other country that I have seen America excepted. Alass poor France how many direfull scenes has she yet to pass through before order will be Reestablishd. however great the Blessings to be derived from a Revolution in government, the Scenes of Anarchy cruelty and Blood which usually preceed it and the difficulty of uniting a Majority in favour of any System, are sufficent to make every person who has been an Eye witness to the demolition of one government Recoil at the prospect of over turning Empires and kingdoms I hope my dear Madam that you receive agreeable accounts from the Countess your daughter and that she has increased the Family Happiness by further additions to the Family. present me kindly to her when you write and to our Friend Mrs Church remember me affectionatly She is a Charming woman, we regreet her loss here, and wish she would return with her Family to her Native Land. I do not know any gentleman who would be more agreeable to all those who have the pleasure of an acquaintance with him, than mr Freire in the Character you mention him, and I am satisfied from the knowledge I have of him his manners and Character would be particularly adapted to the Genius & disposition of Americans, and if his Court should appoint him, he would be received with all that Attention and Respect which is due to the Friendly conduct which the Queen of Portugal has manifested towards the Americans—
Remember to mr Paradice for whom I have a real esteem & to dr Bancroft and any other of our old Friends and acquaintanc who may inquire after Your Humble Servant
A Adams
